DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-10, 18-19, and 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vitek et al. (U.S. Patent No. 6,419,648) hereinafter referred to as Vitek.
Regarding claim 1, Vitek teaches a method of heating a target region using an ultrasound transducer comprising a plurality of transducer elements (col. 2, lines 22-25), the method comprising: 
(a) identifying a location of at least one hot spot in at least one of the target region or a region surrounding the target region during an ultrasound sonication process, the hot spot having a time-averaged energy density above a predefined acceptable level (Fig. 3, col. 1, lines 48-59); 
(b) based at least in part on the identified location of the hot spot, computing a temporal variation to an output parameter (frequency variation col. 6, lines 16-32) of at least one of the transducer elements that will reduce the time- averaged energy density of the hot spot to the predefined acceptable level (col. 2, lines 61-end, col. 6, lines 16-32); and 
(c) operating the at least one transducer element to achieve the temporal variation of the output parameter (col. 6, lines 33-50).
Regarding claim 2, Vitek teaches the method of claim 1.
Vitek further teaches wherein the temporal variation creates a substantially uniform temperature distribution in the target region (col. 6, lines 44-50 the temperature increase is diffused in surrounding tissue, and is therefore substantially uniform).
Regarding claim 8, Vitek teaches the method of claim 1.
Vitek further teaches wherein the output parameter comprises at least one of a frequency, phase, and/or amplitude of a signal driving the at least one transducer element (frequency variation col. 6, lines 16-32).
Regarding claim 9, Vitek teaches the method of claim 1.
Vitek further teaches wherein the temporal variation comprises discrete steps during the ultrasound sonication process (col. 4, lines 27-37).
Regarding claim 10, Vitek teaches the method of claim 1.
Vitek further teaches wherein the temporal variation is continuous (col. 5, lines 4-6 the sequential signals are provided continuously, and each set of drive signals is operated at a different discrete frequency, therefore both comprising discrete frequency steps and provided continuously).
Regarding claims 18-19 and 26-27, the claims are directed to a system comprising substantially the same subject matter as claims 1-2 and 8-9 and are rejected under substantially the same sections of Vitek
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6-7, 20, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitek as applied to claims 1 and 18 above, and further in view of Nields et al. (U.S. Patent Application Publication No. 2010/0185087) hereinafter referred to as Nields.
Regarding claims 3, 6-7, 20, and 23-24, Vitek teaches the method of claim 1.
Vitek does not teach acquiring imaging data of the target and/or surrounding region or modeling temperature distribution in the target and surrounding regions to identify and/or predict a hot spot.
Nields teaches further comprising acquiring imaging data of the target region and the surrounding region (¶[0049]) and, based thereon, determining a temperature distribution in the target region and the surrounding region (¶[0246] VOI = “volume of interest”), the location of the at least one hot spot being identified based on the temperature distribution (¶[0039]); and 
generating a predicted temperature distribution in the target region and the surrounding region using a prediction model (¶¶[0013-0014]), the location of the at least one hot spot being identified based on the predicted temperature distribution (¶[0017]), wherein the location of the at least one hot spot is identified based at least in part on a prediction model (¶[0017]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the secondary focal spot management of Vitek to include temperature distribution imaging, as taught by Nields, because thermal ablation procedure plans and dynamic controls, as taught by Nields, improve the accuracy of thermal ablation with less morbidity, shorter overall procedure times, lower procedure costs, and provide lower anesthesia risk to patients (Nields ¶[0041]).
Claim(s) 4-5 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitek as applied to claims 1 and 18 above, and further in view of Vitek et al. (U.S. Patent Application Publication No. 2011/0270136) hereinafter referred to as Vitek II.
Regarding claims 4-5 and 21-22, Vitek teaches the method of claim 1.
Vitek does not teach acquiring imaging data of the target and/or surrounding region.
Vitek II teaches comprising acquiring ARFI imaging data (¶[0032]) of at least one of the target region or the surrounding region and, based thereon, determining an acoustic field distribution therein, the location of the at least one hot spot being identified based on the acoustic field distribution  (¶[0034-0035] a-priori model is based on acoustic field energy.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the sonication process of Vitek to include a live adjustment of parameters due to imaging and modeling of the acoustic field distribution, as taught by Vitek II, because Vitek II teaches that doing so may reduce the number of sonications, therefore the time and energy needed to achieve a desired focus quality (Vitek II, ¶[0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/           Examiner, Art Unit 3792                                                                                                                                                                                             
/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792